COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS

                                                      §
    R.H.,                                                              No. 08-12-00364-CV
                                                      §
                            Appellant,                                      Appeal from
                                                      §
    v.                                                                   65th District Court
                                                      §
    TEXAS DEPARTMENT OF FAMILY                                       of El Paso County, Texas
    AND PROTECTIVE SERVICES,                          §
                                                                      (TC # 2012DCM00064)
                            Appellee.                 §

                                               OPINION

            This is an appeal from an order terminating the parental rights of a mother and father to

two of their children. Both parents appeal and the causes have been consolidated for purposes of

briefing.1 Our recitation of the facts in each opinion will be identical. Issues for review will be

addressed separately. Since both parents have the same initials, we shall refer to them as Mother

and Father. What follows is the tragic story of eight of their children and the birth of a ninth.

                                         FACTUAL SUMMARY

            The Texas Department of Family and Protective Services became involved with the

family in 2006 and their parental rights to five children were terminated in 2007. Their rights to

a sixth child were terminated in New Mexico the following year. Two little boys, EH (born

July 5, 2008) and HH (born November 29, 2009) are the subject of this suit. In 2010, a case was

1
    Mother’s appeal bears Cause No. 08-12-00363-CV. Father’s appeal bears Cause No. 08-12-00364-CV.
opened on EH due to neglect. It was closed a year later after Mother completed in-patient

therapy, family violence classes, and parenting classes. The boys were ultimately removed from

the home due to events occurring over the course of New Year’s Eve 2011 which resulted in the

death of their infant sister, CH. According to the record, the Department received a referral of

neglectful supervision of the three children. Early in the morning hours of January 1, 2012,

Mother breast-fed the baby and, being both tired and intoxicated, did not return the infant to the

playpen where she usually slept. Instead, Mother kept the child in her bed where the boys were

also sleeping. When the boys woke their mother later in the morning, she found the baby pale,

cold, and unresponsive. The child died later that day.2

        On January 3, 2012, the Department filed suit and the court issued an order removing the

boys and placing them in the temporary conservatorship of the Department. Priscilla Cox was

the Department case worker for EH and HH. On January 19, 2012, she met with both parents,

discussed the Department services they would be required to complete, and made referrals for

those services. During the month that followed, neither parent made progress with services and

they were missing visits with the boys.

        Toward the end of January or early February, Cox spoke with Mother about the long

history of family violence. At the time, Mother was crying, upset, and homeless. She was

overwrought by the child’s death and had no place to stay. She was living with friends, and

didn’t know where Father was. Cox referred her to the Center Against Family Violence. Mother

completed a drug and alcohol assessment and was urged to enter in-patient treatment at Aliviane

to address her use of alcohol and cocaine. She failed to do so. Similarly, Father failed to provide

proof that he had completed any of the services required by the Department. He never provided

2
    The facts relating to the events of New Year’s Eve were contained within an affidavit attached to the
Department’s petition and reference a statement Mother gave to police after her daughter’s death. As we will
discuss below, Mother refused to testify at trial.

                                                     2
a report from a psychosocial assessment and Cox did not know if he had completed one. Father

was referred to the Center Against Family Violence BIP program, but he never offered evidence

of completion. He provided no employment information.

        Given the parents’ lack of progress, missed visitation opportunities, and the fact that their

rights to six other children had been terminated, the Department requested an aggravated

circumstances finding against both parents.3 At a status hearing on March 7, 2012, the trial court

made the requisite finding as to Father and waived the requirements that the Department provide

him with a service plan or continue efforts toward reunification. The court denied the request as

to Mother and gave her another opportunity to comply with court ordered services. At the time

of the hearing, Mother was enrolled in the Aliviane treatment program, but she left three weeks

later and did not return. Consequently, the court granted the Department’s request for a finding

of aggravated circumstances as to Mother and set an accelerated trial date.

        This case was tried to the bench on June 26, July 27, and December 5, 2012. Cox testified

on the first day of trial. From the beginning, the parents were having supervised visits with the

children. The early visits were inconsistent. The parents would be late or did not show up.

Mother later complied with weekly visits while Father did not. Mother was still living with

Father. Cox related that the boys have special needs. She offered her opinion that neither

Mother nor Father are capable or willing to give the children the love and support necessary to

meet their physical and emotional needs. When questioned about their “special needs”, Cox

recounted that the boys needed speech therapy, noting, “They do not speak.” Neither child

would make eye contact. The younger child has a cleft pallet and needed additional surgery.

The older boy was unable to verbalize his thoughts or feelings and was not developmentally on

3
   An aggravated circumstances finding allows the court to waive the requirement of a service plan and the
requirement that the Department make reasonable efforts towards reunification. T EX.F AM.CODE § 262.2015 (West
2012).

                                                      3
target for his speech. The Department arranged for speech therapy on a weekly basis. The

parents were aware of the cleft pallet issues but did not believe either boy had speech issues.

       Cox then described the interaction of the parents and children during the visitation

periods. Mother “went through the motions” but Cox had not observed any love, any attachment

or any bond. “It’s very superficial.” Father would sit in a chair and play with the children a little

bit, but he did not move. Mostly, he directed Mother to take them to wash their faces, or use the

bathroom. He would leave early. After an hour or so, the children usually asked for their foster

mother. As to the circumstances at the time of trial, Cox related that Mother and Father were

still “in the same boat they were back in January 1st of 2012,” noting that they lived in the same

home. They were still drinking. Mother was pregnant again. There had been no change in their

environment or within themselves. They had no support group. Mother did not complete her

treatment at Aliviane and left after three weeks, expressing anxiety because of her interaction

with other patients. She did begin the out-patient program but Cox had not been informed that

Mother completed the treatment. She never received any certificates of completion of services

for either parent. They had not said they wanted the children back nor did they indicate what

their plan would be if the family were reunited. EH had eye surgery but neither parent attended.

Cox also explained that the couple never moved past supervised visits. Father was controlling

and would not allow Mother to speak unless he gave permission. Cox needed to make sure the

children were safe, protected, and had a secure environment. The children considered their

foster parents as Mom and Dad and had become more verbal. They were talking. They were

able to vocalize their needs instead of pointing at objects and grunting. Cox believed termination

to be in the children’s best interest because they needed stability and a home free from domestic

violence.



                                                 4
       Before the second scheduled hearing in July, Father’s counsel notified the court that

criminal indictments for the death of CH were anticipated. Counsel announced his client would

invoke his Fifth Amendment right against self-incrimination and sought a continuance. The

continuance was granted, but at the December hearing, Father still declined to testify, invoking

his constitutional protection to the following questions:

       • whether he is the father of either child;

       • whether he and Mother are married;

       • whether he complied with a service plan;

       • whether he was arrested for family violence assault against Mother in 2002;

       • whether he was arrested and convicted of family violence against Mother in 2008 and
       again in 2009;

       • whether he was arrested for public intoxication;

       • whether he was arrested for possessing a controlled substance;

       • whether he was arrested for injury to a child in 2001;

       • whether he was arrested for assault bodily injury in 2003;

       • whether he was arrested for theft in 2004;

       • whether he was arrested and convicted of driving while intoxicated;

       • whether he spent thirty days in jail for the DWI conviction;

       • whether his parental rights were terminated with regard to six children;

       • whether he was living with Mother on December 31, 2011;

       • whether Mother is an alcoholic; and

       • what transpired in the home on New Year’s Eve when CH died.

Mother also invoked her Fifth Amendment rights and refused to answer the following questions:

       • whether she is the mother of EH and HH;

                                                     5
       • whether she is living with Father;

       • whether she is married to Father;

       • whether she is a victim of family violence;

       • whether her paternal rights to six other children have been terminated;

       • whether she is employed;

       • whether she has sought services;

       • whether the boys slept in bed with her and how many beds were in the home; and

       • what transpired on New Year’s Eve 2011 when CH died.

       Grace Gonzales then testified that she is employed by Child Protective Services as a case

worker assistant. She had been supervising weekly visits with EH and HH since March 2012.

These visits lasted two hours. Gonzales believed Mother felt comfortable with her while Father

was usually upset or confrontational. She described Mother as arriving early while Father had a

habit of being very late. He had shown up intoxicated at least twice. He would “get in [her] face

and be very upset” if the foster parents had already taken the boys home. In Gonzales’ opinion,

Mother interacted with the children more than Father. Mother had told her there was violence in

the home and that she was afraid of Father. She admitted to drinking problems but claimed to

have stopped drinking. On the other hand, she complained that Father drinks every day. Mother

told Gonzales that she had been living with her mother for the past two weeks.

       Cox testified again at the December hearing. At this point, she had received Mother’s

certificate of completion of the substance abuse program at Aliviane. She had completed family

violence classes, but she was still lacking individual therapy and a psychosocial assessment. Cox

had recently conducted a home visit to check for space and availability. Mother and Father were

together at the residence with their newborn baby. Father never emerged from the bathroom.



                                                6
Cox described the small home as consisting of a kitchen, living room, and one bedroom. The

bedroom still contained a full size bed. There were no beds for the boys but there was a playpen

for the baby. Cox continued to be concerned about where the boys would sleep. She feared they

would sleep in the full size bed with their parents. She wanted separate living spaces for each

child so that the same thing would not happen again.

                                     BURDEN OF PROOF

       The natural right of a parent to the care, custody, and control of their children, is one of

constitutional magnitude. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985); see also Santosky v.

Kramer, 455 U.S. 745, 758-59, 102 S. Ct. 1388, 1397, 71 L. Ed. 2d 599 (1982)(acknowledging

that a parent’s rights to “the companionship, care, custody, and management” of their children

are constitutional interests, “far more precious than any property right.”) Not only is a parent’s

interest in maintaining custody of and raising his or her children “paramount;” it is quite possibly

the oldest fundamental liberty recognized by our Courts. See In the Interest of M.S., E.S., D.S.,

S.S., and N.S., 115 S.W.3d 534, 547 (Tex. 2003)(noting that Texas courts recognize that “a

parent’s interest in maintaining custody of and raising his or her child is paramount”); Troxel v.

Granville, 530 U.S. 57, 65, 120 S. Ct. 2054, 2060, 147 L. Ed. 2d 49 (2000)(in discussing the

constitutional stature of parental rights, the United State Supreme Court said, “the interest of

parents in the care, custody, and control of their children--is perhaps the oldest of the

fundamental liberty interests recognized by this Court.”); see also In re M.S., 115 S.W.3d at 549

(“Termination of parental rights is traumatic, permanent, and irrevocable.”).

       Although parental rights are of constitutional magnitude, they are not absolute. In the

Interest of C.H., 89 S.W.3d 17, 26 (Tex. 2002)(“Just as it is imperative for courts to recognize

the constitutional underpinnings of the parent-child relationship, it is also essential that



                                                 7
emotional and physical interests of the child not be sacrificed merely to preserve that right.”). A

parent’s rights may be involuntarily terminated through proceedings brought under Section

161.001 of the Texas Family Code. See TEX.FAM.CODE ANN. § 161.001 (West 2012). Under

this provision, the petitioner must establish one or more of the acts or omissions enumerated

under subsection (1) as grounds for termination and must also prove that termination is in the

best interest of the child. See id. Both elements must be established; termination may not be

based solely on the best interest of the child as determined by the trier of fact. Texas Department

of Human Services v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987).

        Because of the elevated status of parental rights, and the severity and permanency of

termination, the quantum of proof required in a termination proceeding is elevated from the

preponderance of the evidence to clear and convincing evidence.4 Santosky, 455 U.S. at 747,

102 S.Ct. at 1391; accord Holick, 685 S.W.2d at 20-21.; see In re M.S., 115 S.W.3d at 547 and

In the Interest of D.S.P. and H.R.P., 210 S.W.3d 776, 778 (Tex.App.--Corpus Christi 2006, no

pet.)(cases recognizing that involuntary termination of parental rights is a drastic remedy which

divests the parent and child of all legal rights, privileges, duties, and powers normally existing

between them, except for the child’s right to inherit from the parent.); see also In the Interest of

B.L.D., 113 S.W.3d 340, 353-54 (Tex. 2003)(noting that because of the severity and permanency

of termination, due process requires the party seeking to terminate parental rights prove the

necessary elements by the heightened burden of proof of clear and convincing evidence.).

        “Clear and convincing evidence” means the measure or degree of proof that “will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of the allegations

sought to be established.” TEX.FAM.CODE ANN. § 101.007 (West 2012); see In the Interest of

4
   This heightened standard is likewise statutorily mandated. See TEX.FAM.CODE ANN. § 161.001 (West
2012)(stating that, “The court may order termination of the parent-child relationship if the court finds by clear and
convincing evidence . . . .” [Emphasis added]).

                                                         8
J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see also In the Interest of J.A.J., 243 S.W.3d 611, 616

(Tex. 2007)(contrasting the standards applied in termination proceedings and the standards

applied in modification proceedings); In the Interest of C.D., No. 02-10-00070-CV, 2011 WL
1743688, at *4 (Tex.App.--Fort Worth May 5, 2011, no pet.). This intermediate standard falls

between the preponderance of evidence standard of ordinary civil proceedings and the reasonable

doubt standard of criminal proceedings. State v. Addington, 588 S.W.2d 569, 570 (Tex. 1979);

In re D.T., 34 S.W.3d 625, 630 (Tex.App.--Fort Worth 2000, pet. denied)(op. on reh’g).

Although the proof must be more than merely the greater weight of the credible evidence, there

is no requirement that the evidence be unequivocal or undisputed. Addington, 588 S.W.2d at

570.   We strictly scrutinize termination proceedings, and construe any statutes involving

involuntary termination in favor of the parent. Holick, 685 S.W.2d at 20-21; In the Interest of

A.V., 849 S.W.2d 393, 400 (Tex.App.--Fort Worth 1993, no writ).

                                  STANDARDS OF REVIEW

       When reviewing legal sufficiency or “no evidence” challenges to termination findings,

we consider all of the evidence in the light most favorable to the trial court’s finding, “to

determine whether a reasonable trier of fact could have formed a firm belief or conviction that its

finding was true.” In the Interest of J.P.B., 180 S.W.3d 570, 573 (Tex. 2005), quoting In re

J.F.C., 96 S.W.3d at 266. We give deference to the fact finder’s conclusions, indulge every

reasonable inference from the evidence in favor of that finding, and presume the fact finder

resolved any disputed facts in favor of its findings, so long as a reasonable fact finder could do

so. Id.; In re J.F.C., 96 S.W.3d at 266. We disregard any evidence that a reasonable fact finder

could have disbelieved, or found to have been incredible, but we do not disregard undisputed

facts. In re J.P.B., 180 S.W.3d at 573; In re J.F.C., 96 S.W.3d at 266. A legal sufficiency or no



                                                9
evidence point will only be sustained when the record discloses one of the following: (1) a

complete absence of evidence of a vital fact; (2) the court is barred by rules of law or evidence

from giving weight to the only evidence offered to prove a vital fact; (3) the evidence offered to

prove a vital fact is no more than a scintilla of evidence; or (4) the evidence establishes

conclusively the opposite of a vital fact.              See Swinney v. Mosher, 830 S.W.2d 187, 194

(Tex.App.--Fort Worth 1992, writ denied).

         In reviewing the evidence for factual sufficiency, we must give due deference to the fact

finder’s findings, and we cannot supplement such judgment with our own. In the Interest of

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006), citing In re C.H., 89 S.W.3d 17, 27 (Tex. 2002) and

Golden Eagle Archery, Inc. v. Jackson, 116 S.W.3d 757, 761 (Tex. 2003). “If, in light of the

entire record, the disputed evidence that a reasonable factfinder could not have credited in favor

of the finding is so significant that a factfinder could not reasonably have formed a firm belief or

conviction, then the evidence is factually insufficient.” In re H.R.M., 209 S.W.3d at 108;

quoting In re J.F.C., 96 S.W.3d at 266 (internal quotations omitted). Moreover, in applying this

standard, our review “must not be so rigorous that the only factfindings that could withstand

review are those established beyond a reasonable doubt.” In re C.H., 89 S.W.3d at 26; citing

Santosky, 455 U.S. at 767-69, 102 S. Ct. 1388; see also In re H.R.M., 209 S.W.3d at 108.

                                       STATUTORY PREDICATES

         Father’s parental rights were terminated pursuant to Section 161.002(b)(1).5 His issue for

review challenges the sufficiency of the evidence to support the statutory predicate.                            He

accurately details the heightened burden of proof and standard of review. He maintains that he

was terminated mainly on the grounds that CH died on New Year’s Eve 2011 and no certain


5
  The statute provides that the rights of an alleged father may be terminated if after being served with citation, he
does not respond by timely filing an admission of paternity or a counterclaim for paternity under Chapter 160.

                                                         10
cause of death was ever proven. He also complains that because of the aggravated circumstances

finding, no services were substantially offered and equated to instant termination. He further

argues that the statute used to terminate his rights cannot apply because he was not a “parent” but

an “alleged father.” See TEX.FAM.CODE ANN. §§ 101.0015, 101.024 (West 2012). In passim,

he mentions the improper introduction of a foreign judgment and the invocation of his Fifth

Amendment rights, but he does not assign error to these purported infractions, nor does he brief

or argue them. As a result, these arguments are waived. Construing his brief liberally, we

address two points: whether he is a parent or an alleged father, and whether the aggravated

circumstances finding was appropriate.

        Father judicially admits in his brief that he is an alleged father. The rights of an alleged

father may be terminated if after being served with citation, he does not respond by timely filing

an admission of paternity or a counterclaim for paternity under Chapter 160 of the Texas Family

Code. TEX.FAM.CODE ANN. § 161.002(b)(1)(West 2012). The record reveals that Father did

neither.   The Department introduced into evidence a proper return of citation as well as

certificates of paternity registry searches demonstrating that Father never registered.

TEX.FAM.C ODE ANN. § 161.109 (West 2012). Based upon this record, the Department was

authorized to summarily terminate his rights.               Phillips v. Texas Dept. of Protective and

Regulatory Services, 25 S.W.3d 348, 357 (Tex.App.--Austin 2000, no pet.). Consequently, it is

irrelevant whether the aggravated circumstances finding was appropriate.6 Because the evidence




6
   We do note that that the aggravated circumstances statute applies to a “parent.” T EX.FAM.CODE ANN. §
262.2015. Father consistently refused to answer questions as to whether he fathered the boys or whether he was
married to Mother all the way up to and including trial. Were he a parent, the aggravated circumstances finding
would be proper under Section 262.2015(b)(7)(“the parent’s paternal rights with regard to two other children have
been involuntarily terminated”). Father’s rights have been terminated as to six other children.


                                                       11
was both legally and factually sufficient to support the statutory predicate, we overrule this

portion of Father’s point of error.

                            BEST INTEREST OF THE CHILDREN

       There is a strong presumption that a child’s best interests are served by maintaining the

parent-child relationship. In the Interest of L.M., 104 S.W.3d 642, 647 (Tex.App.--Houston [1st

Dist.] 2003, no pet.). The Supreme Court has set forth a list of non-exclusive factors which can

be used to determine a child’s best interests. See Holley v. Adams, 544 S.W.2d 367, 371-72

(Tex. 1976). The determination of a child’s best interest does not require proof of any unique set

of factors, and it does not limit proof to any specific factors. Id. Under Holley, in reviewing the

sufficiency of the evidence to support a best-interest finding, courts may consider (1) the desires

of the child, (2) the present and future physical and emotional needs of the child, (3) the present

and future emotional and physical danger to the child, (4) the parental abilities of the persons

seeking custody in promoting the best interest of the child, (5) the programs available to assist

these individuals to promote the best interest of the child, (6) the plans for the child by the

individuals or agency seeking custody, (7) the stability of the home or proposed placement, (8)

acts or omissions of the parent which may indicate the existing parent-child relationship is not

appropriate, and (9) any excuse for the parent’s acts or omissions. Id. The same evidence of acts

or omissions used to establish grounds for termination under Section 161.001(1) may be

probative in determining the best interests of the child. In re C.H., 89 S.W.3d at 28; In re L.M.,
104 S.W.3d at 647. Termination of the parent-child relationship is not justified when the

evidence shows merely that a parent’s failure to provide a more desirable degree of care and

support of the child is due solely to misfortune or the lack of intelligence or training, and not to




                                                12
indifference or malice. Clark v. Dearen, 715 S.W.2d 364, 367 (Tex.App.--Houston [1st Dist.]

1986, no writ).

        Father’s point of error also complains that the Department failed to prove by clear and

convincing evidence that termination of his parental rights was in the best interest of the

children. The Department responds that Section 161.002(b)(1) does not require a finding that

termination is in the children’s best interest. We agree and we have so held. In re J.L.W.,

No. 08-09-00295-CV, 2010 WL 5541187, at *6 (Tex.App.--El Paso, Dec. 29, 2010, no

pet.)(where father does not meet requirements under § 161.002(b)(1), trial court is statutorily

authorized to terminate father’s rights as an alleged father without requiring the Department to

meet clear and convincing burden of proof found in § 161.001); In re M.A., No. 04-05-00112-

CV, 2005 WL 3115796, at *1 (Tex.App.--San Antonio, Nov. 23, 2005, no pet.)(mem.

op.)(holding Department was not required to prove best interest whether father did not file an

admission or counterclaim of paternity). We therefore overrule his sole point of error in its

entirety and affirm the trial court’s order.


March 28, 2013
                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.




                                               13